
	

113 HRES 708 IH: Expressing support for designation of September 6, 2014, as “Everett McKinley Dirksen and Marigold Day”, and designating and adopting the flower commonly known as the Marigold as the floral emblem of Congress for September 10, 2014.
U.S. House of Representatives
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 708
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2014
			Mr. Schock submitted the following resolution; which was referred to the Committee on House Administration
		
		RESOLUTION
		Expressing support for designation of September 6, 2014, as Everett McKinley Dirksen and Marigold Day, and designating and adopting the flower commonly known as the Marigold as the floral emblem of
			 Congress for September 10, 2014.
	
	
		Whereas the great Senator Everett McKinley Dirksen of Pekin, Illinois, has passed from the halls of
			 the United States Capitol;
		Whereas the current Members of Congress wish to honor Senator Dirksen;
		Whereas, upon the passing of Senator Dirksen, his contemporaries and peers stated that—
			(1)Senator Dirksen—
				(A)provided sage advice and counsel and wholehearted wisdom;
				(B)provided support that made the civil rights legislation of the 1960s a fact rather than a dream
			 during that decade; and
				(C)was known as an American who cultivated the chivalric virtues of public life, such as—
					(i)a love of combat in statesmanship;
					(ii)a high sense of honor;
					(iii)a practical acceptance of the standards of party loyalty; and
					(iv)the acceptance of political life as a game to be played according to the rules; and
					(2)when Senator Dirksen spoke, the country listened, and his eloquence was a source of national
			 strength;
			Whereas, as Senator Dirksen noted, unless some supernatural force disturbs the procession of the
			 seasons, there will be a spring, and when spring comes, there will be
			 flowers;
		Whereas flowers are a wonder of joy brought forth by seed, sun, and soil, and nurtured by rain,
			 that let nature unfurl all her great beauty in every color in the
			 spectrum;
		Whereas Senator Dirksen found himself wedded to the flower commonly known as the Marigold, of the
			 genus Tagetes, the rugged, robust, bright, and stately flower that is
			 somehow able to resist the onslaught of
			 insects while taking in stride extreme changes in temperature, fighting
			 back the scorching sun in summer and the chill of early spring evenings;
		Whereas the peoples of the world have from time immemorial adopted emblems for their institutions
			 that represent their virtues;
		Whereas, from time to time, the United States Congress has adopted emblems to represent to the
			 world the virtues of Congress and of the United States;
		Whereas the Mace of the House of Representatives is one of the oldest symbols of Congress and
			 consists of 13 ebony rods that represent the 13 original States of the
			 Union;
		Whereas the Seal of the Senate represents the 13 original colonies with a shield comprised of 13
			 stars and 13 vertical stripes and a scroll inscribed with E pluribus unum;
		Whereas the Seal of the Senate also includes—
			(1)an olive branch symbolizing peace;
			(2)an oak branch symbolizing strength;
			(3)a red liberty cap representing freedom; and
			(4)crossed fasces representing authority;
			Whereas the Marigold represents the character of the House of Representatives and the Senate more
			 appropriately as an emblem than does any other flower;
		Whereas the Marigold is a native of North America and nowhere else in the world;
		Whereas the Marigold is grown in abundance in the home gardens of every State of the Union;
		Whereas the Marigold is grown easily and quickly from seed in every State of the Union;
		Whereas the Marigold is acknowledged as a symbol of religious faith;
		Whereas the Marigold in its very appearance represents not only beauty but also a rugged humility
			 of character; and
		Whereas the Marigold, like the American eagle and the American flag, would be an exclusively
			 American emblem, unclaimed by any foreign country or institution: Now,
			 therefore, be it
	
		That Congress—
			(1)supports the designation of Everett McKinley Dirksen and Marigold Day; and
			(2)designates and adopts the flower commonly known as the Marigold, of the genus Tagetes, as the
			 floral emblem of Congress.
			
